UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                        12/5/2019
MARTELL STRATEGIC FUNDING, LLC, :
                                                          :
                                        Plaintiff,        :
                                                          :         12-CV-627 (VSB)
                      -against-                           :
                                                          :              ORDER
AMERICAN HOSPITALITY ACADEMY, :
et al.,                                                   :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On December 5, 2019, I held a conference on the motion of Goldberg Weg & Markus

PLLC (“GWM”), counsel for Plaintiff, to withdraw from this matter. (Doc. 281.) Accordingly,

as discussed on the record, it is hereby:

        ORDERED that the motion of GWM to withdraw as counsel is GRANTED.

        IT IS FURTHER ORDERED that Plaintiff is granted sixty (60) days to retain new

counsel and is directed to submit a letter by February 3, 2020, updating the court on the status of

its search. Plaintiff is advised that as a corporation, it must appear through counsel. Plaintiff is

advised that failure to retain counsel may result in dismissal of this action for failure to

prosecute.

        IT IS FURTHER ORDERED that Efrem Schwalb and an attorney with GWM who is

familiar with this matter shall appear for a telephone conference on December 11, 2019, at 12:30

p.m. Mr. Schwalb should be prepared to discuss his position on whether he and/or his current

firm would be willing to represent Plaintiff going forward. Plaintiff, Counsel for Defendant, and

counsel for the Intervenor Plaintiff are free to appear at the telephone conference if they wish,
but are not required to do so.

       IT IS FURTHER ORDERED that no later than 12 p.m. on December 10, 2019, GWM

shall provide a dial-in number and meeting code for use at the conference to Mr. Schwalb,

Plaintiff, all counsel, and to the Court at BroderickNYSDChambers@nysd.uscourts.gov.

       IT IS FURTHER ORDERED that GWM shall also transmit a copy of this Order to Mr.

Schwalb and to Plaintiff forthwith.

       The Clerk of Court is respectfully directed to terminate the pending motion at Document

282.

SO ORDERED.

Dated: December 5, 2019
       New York, New York

                                                   ______________________
                                                   Vernon S. Broderick
                                                   United States District Judge
